Citation Nr: 1753654	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  12-09 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy (diabetes).

2.  Entitlement to total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from      an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at decision review officers (DRO) hearings in September 2012 and July 2015.  He testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  Transcripts of these hearings are of record.

These matters were previously before the Board in March 2015 and April 2017.


FINDINGS OF FACT

1.  In a September 2017 statement, the Veteran withdrew from appellate review his claim of entitlement to a rating in excess of 20 percent for diabetes.

2.  In a September 2017 statement, the Veteran withdrew from appellate review his claim of entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of entitlement to a rating in excess of 20 percent for diabetes have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
2.  The criteria for withdrawal of appeal as to the issue of entitlement to a TDIU have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In a September 2017 statement, the Veteran withdrew his appeals for entitlement to a rating in excess of 20 percent for diabetes and entitlement to a TDIU. Thus, the Veteran has withdrawn the appeals on these issues and, hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals on these issue and they are dismissed.


ORDER

The appeal as to the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy is dismissed.

The appeal as to the issue of entitlement to a TDIU is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


